DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/9/2022.  Claims 2-13, 15-27 and 29-33 are now pending. 

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Snustad on 3/18/2022.

4.	The application has been amended as follows:
Replace claim 10 with: The method of claim 9 wherein the divot region has a color substantially matching that of adjacent regions of the slurry coat.
Replace claim 27 with: The method of claim 2 further comprising depositing a top coat over the slurry coat, the top coat having an adhesion to the slurry coat of greater than 400 psi. 
Allowable Subject Matter

5.	Claims 2-13, 15-27 and 29-33 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Schaeffer, Jr. et al. (US Patent 3,265,647), Zhang et al. (US 2018/0215945), Gimeno Santos et al. (US 2016/0244367), and Zhang (CN 109235833).
	Schaeffer, Jr. et al. disclose a flooring composition comprising a curable epoxy resin having a viscosity in the range of 400-3000 centipoises, a curing system, and a graded mineral aggregate filler, wherein the composition is thoroughly blended to have good mixing (claim 1, col. 4, lines 35-44).
	Zhang et al. ‘945 disclose a floor coating composition comprising epoxy (AEH-2014), amine hardener (ANQUAMINE 721), and particles (mica), wherein the composition is mixed homogeneously (abstract, Examples 1 and 2 in Table 3, [0081]).  
Gimeno Santos et al. disclose a flooring composition comprising epoxy, amine hardener, and aggregates, wherein the composition is mixed (claims 1 and 10, Example 2).  
	Zhang ‘833 discloses a floor coating composition comprising epoxy, curing agent, and graded sand, wherein the composition has good uniformity (abstract, claim 1).  
	Thus, Schaeffer, Jr. et al., Zhang et al., Gimeno Santos et al., and Zhang do not teach or fairly suggest the claimed method of treating a floor.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762